Citation Nr: 0634697	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for epistaxis, to include 
as due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran (appellant) served on active duty July 1992 to 
February 1999 and from September 1999 to March 2000.  He had 
service in Southwest Asia from October 10, 1999 to February 
12, 2000.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) No. 
Little Rock, Arkansas.  

In February 2004, and again in December 2005, the Board 
remanded this claim to the RO for further development.  The 
case has been returned to the Board and is ready for further 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

When the case was previously before the Board in December 
2005, directives were issued for the veteran to be afforded 
an examination for his disorder.  The examination was to 
determine the existence and etiology of his nosebleed 
disorder, including opinions as to linkage to military 
service.  The veteran was examined by VA in response to that 
remand in December 2005.  The only question noted on the 
examination report for the examiner's opinion was whether the 
nosebleeds were aggravated by military service.  In reviewing 
the examination report, the Board notes that the examiner 
indicated that the veteran's nosebleeds began in 1994, 
initially manifested during physical training.  He diagnosed 
nosebleeds, and stated that there was no evidence of 
worsening condition or trauma that would exacerbate 
nosebleeds.  The examination report is not responsive to the 
remand directives, and the specific information requested by 
the Board.  As such, the Board must remand the case back to 
the RO for compliance with remand orders.  (See, Stegall v. 
West, 11 Vet. App. 268 (1998).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The veteran should be informed of 
the information and evidence needed to 
establish a disability rating and 
effective date for the issue on appeal 
as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Request that the December 2005 VA 
examiner review the file.  If this 
examiner is not available the file should 
be reviewed by another VA examiner.  The 
clinician should respond to the 
following:


Indicate whether the veteran has a 
disability manifested by recurrent 
nosebleeds and, if so, if this disability 
began during service, is it otherwise 
linked to service or, (if it is 
determined that it preexisted service) 
was aggravated therein.  Indicate whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that this disability began during the 
veteran's military service or is linked 
to any incident of service.  

If the examiner concludes that there is 
clear and unmistakable evidence that the 
disability manifested by chronic 
nosebleeds pre-existed service, the 
examiner is asked to indicate whether 
there is also clear and unmistakable 
evidence that the disability was 
aggravated during service, that is 
whether the disability worsened beyond 
its natural progression, versus a 
temporary flare-up of symptoms.

State whether the disability manifested 
by chronic nosebleeds is attributable to 
a diagnosed illness, an undiagnosed 
illness, or a medically unexplained 
chronic multisymptom illness (and 
identify that illness).

Offer complete rationale for all opinions 
and conclusions drawn.  

3.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
The veteran and his representative should 
then be given an opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



